Civil action tried upon this issue:
1. Did the female plaintiff and defendant corporation make the contract as alleged in the fifth allegation of the first cause of action of the complaint? Answer: No.
The plaintiff appealed.
When this appeal was before us at last term the plaintiff (382) was granted a certiorari to bring up a corrected case on appeal. This is now before us in a very imperfect form, consisting practically of a copy of the judge's notes of the evidence.
Nevertheless, we have considered what purports to be the plaintiff's exceptions. We find them to be without merit. The controversy appears to be one almost exclusively of fact, and is settled by the finding of the jury.
No error. *Page 306